Exhibit 10.2
 
EXECUTION VERSION
 


 
AMENDMENT NO. 7 TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT
 
This AMENDMENT NO. 7 TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT (this
“Amendment”) is dated as of June 17, 2011 by and among INTERNATIONAL TEXTILE
GROUP, INC., a Delaware corporation (the “Company”) and the Purchasers signatory
hereto.  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Note Purchase
Agreement as amended hereby (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, the Company and the Purchasers are party to that certain Senior
Subordinated Note Purchase Agreement, dated as of June 6, 2007 (as amended by
Amendment No. 1 to Note Purchase Agreement, dated as of April 15, 2008
(“Amendment No. 1”), Amendment No. 2 to Senior Subordinated Note Purchase
Agreement, dated as of December 24, 2008 (“Amendment No. 2”), Amendment No. 3 to
Senior Subordinated Note Purchase Agreement, dated as of December 22, 2009
(“Amendment No. 3”), Amendment No. 4 to Senior Subordinated Note Purchase
Agreement, dated as of March 16, 2011, Amendment No. 5 to Senior Subordinated
Note Purchase Agreement, dated as of March 30, 2011 (“Amendment No. 5”),
Amendment No. 6 to Senior Subordinated Note Purchase Agreement, dated as of May
23, 2011 (“Amendment No. 6”) and as otherwise amended, supplemented, restated or
otherwise modified from time to time, the “Note Purchase Agreement”) pursuant to
which, among other things, the Company issued and sold to the Purchasers those
certain 18% Senior Subordinated Notes due 2011 in accordance with and pursuant
to the terms and provisions of the Note Purchase Agreement;
 
WHEREAS, in order to induce WLR Recovery Fund IV, L.P. to procure letters of
credit from time to time in an aggregate face amount not to exceed $15,500,000
to support obligations, directly or indirectly, of Subsidiaries and Joint
Ventures of the Company, the Company proposes to (i) guarantee reimbursement of
any payment obligations of WLR Recovery Fund IV, L.P. arising under such letters
of credit through a guaranty of payment payable by the Company solely in
additional Tranche B Notes and (ii) pay, either directly to the issuer of such
letters of credit or to WLR Recovery Fund IV, L.P. as a reimbursement, letter of
credit fees in an aggregate amount not to exceed $155,000;
 
WHEREAS, the Company has requested that the Purchasers agree to amend the Note
Purchase Agreement as set forth herein; and
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1         Amendments to Note Purchase Agreement. Subject to the satisfaction of
the conditions to effectiveness set forth in Section 3 below:
 
1.1           Section 1 of the Note Purchase Agreement is hereby amended by
deleting “Subordinated Phong Phu LC Guaranty” and substituting therefor
“Subordinated LC Guaranty”.
 
1.2           Clause (vi) of the parenthetical appearing in Section 11.1 of the
Note Purchase Agreement is hereby amended and restated in its entirety as
follows:
 
(vi) the Subordinated LC Guaranty, the related issuance of Tranche B Notes and
the payment of any LC Fee Payment.
 
    1.3           Section 11.4(i) of the Note Purchase Agreement is hereby
amended by deleting “Subordinated Phong Phu LC Guaranty” and substituting
therefor “Subordinated LC Guaranty”.
 
    1.4           Schedule B to the Note Purchase Agreement is hereby amended by
(i) deleting the following defined terms in their entirety: “Phong Phu LC
Agreement”, “Phong Phu LC Fee Payment” and “Subordinated Phong Phu LC Guaranty”
and (ii) adding the following defined terms thereto in the proper alphabetical
order:
 
“LC Fee Payment” means any payment by the Company of a letter of credit fee in
connection with the issuance of letters of credit pursuant to the WLR LC
Agreements, either directly to the issuer of any such letter of credit or to the
WLR Beneficiary as a reimbursement of the payment of such fee by the WLR
Beneficiary, in an aggregate amount for all such payments not to exceed
$155,000.
 
“Seventh Amendment” means Amendment No. 7 to Senior Subordinated Note Purchase
Agreement, dated as of June 17, 2011, by and among the Company and the
Purchasers signatory thereto.
 
“Subordinated LC Guaranty” means the Amended and Restated Guaranty of Payment in
the form of Annex A to the Seventh Amendment by the Company in favor of the WLR
Beneficiary guaranteeing reimbursement of the obligations of the WLR Beneficiary
under the certain WLR LC Agreements, so long as: (i) such Amended and Restated
Guaranty of Payment is unsecured and expressly subject to and subordinated
pursuant to the terms of the Debt Subordination Agreement and otherwise
qualifies as WLR Subordinated Indebtedness, (ii) the beneficiary on such
Guaranty of Payment is the WLR Beneficiary, (iii) except for the LC Fee Payment,
the sole method of payment and only available recourse under such Amended and
Restated Guaranty of Payment whether for principal, interest or fees shall be
the issuance by the Company of Additional Tranche B Notes to the WLR Beneficiary
in a principal amount equal to the amount of reimbursement obligations and fees
payable under such Amended and Restated Guaranty of Payment and in an aggregate
amount not to exceed $17,250,000 at any time, (iv) the sole purpose of the WLR
LC Agreements is to provide credit support, directly or indirectly, for
Subsidiaries or Joint Ventures of the Company and (v) no amendment, supplement
or modification of such Amended and Restated Guaranty of Payment is made without
the prior written approval of the Purchasers.
 
 
2

--------------------------------------------------------------------------------

 
 
“WLR LC Agreements” means the applications and agreements for standby or
commercial letters of credit issued for the account of the WLR Beneficiary and
as direct or indirect credit support for Subsidiaries or Joint Ventures of the
Company.
 
2         Representations and Warranties.  In order to induce Purchasers to
enter into this Amendment, the Company represents and warrants, on its own
behalf and on behalf of each Credit Party, to each Purchaser, that:
 
(a)           the execution, delivery and performance by the Company of this
Amendment has been duly authorized by all necessary corporate action and this
Amendment and the Note Purchase Agreement as amended hereby (the “Amended Note
Purchase Agreement”) constitute legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their terms;
 
(b)           upon the effectiveness of this Amendment and after giving effect
hereto, no Default or Event of Default exists under the Amended Note Purchase
Agreement; and
 
(c)           upon the effectiveness of this Amendment and after giving effect
hereto, all representations and warranties in the Amended Note Purchase
Agreement the other Financing Documents are true and correct in all material
respects as of the effective date of this Amendment.
 
3         Conditions to Effectiveness.  This Amendment shall be effective on the
date when the Required Holders determine that each of the following conditions
have been met:
 
(a)           this Amendment shall have been duly executed and delivered by the
Company, each of the Tranche A Purchasers and each of the Tranche B Purchasers;
 
(b)          the Company shall have delivered to the Purchasers a fully executed
copy of a consent to the Senior Credit Agreement in the form of Annex B hereto,
and the conditions precedent to effectiveness thereof shall have been satisfied;
 
(c)           the Company shall have delivered to the Purchasers a fully
executed copy of the Subordinated LC Guaranty;
 
(d)           receipt by the Purchasers of such other instruments and documents
as they may reasonably request; and
 
(e)           prior to or contemporaneous with the effectiveness of this
Amendment, the Company shall have reimbursed the Purchasers for all reasonable,
out-of-pocket expenses, including, without limitation, attorneys’ and
paralegals’ fees and expenses, incurred or to be incurred by the Purchasers
through the date hereof in connection with the preparation, negotiation and
execution of this Amendment or any document, instrument or other agreement
delivered pursuant to this Amendment or otherwise in connection with the Note
Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
4         Miscellaneous.
 
4.1      Effect; Ratification; Release.
 
(a)           Except as specifically set forth above, the Amended Note Purchase
Agreement and the other Financing Documents (including, without limitation,
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment
No. 5 and Amendment No. 6) and all payment and performance obligations and all
liens granted thereunder shall remain in full force and effect and are hereby
ratified and confirmed.  The Company agrees that such ratification and
reaffirmation is not a condition to the continued effectiveness of the Amended
Note Purchase Agreement or the other Financing Documents.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any Default or Event of Default (whether or not known
to any Purchaser) or any right, power or remedy of the Purchasers under the
Amended Note Purchase Agreement or any other Financing Document, nor constitute
an amendment of any provision of the Amended Note Purchase Agreement or any
other Financing Document, except as specifically set forth herein.  Upon the
effectiveness of this Amendment, each reference in the Amended Note Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Note Purchase Agreement as
amended hereby.
 
(c)           The Company acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by the Purchasers of this Amendment shall not be deemed
(i) except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Amended Note
Purchase Agreement or of any other Financing Document, (ii) to create a course
of dealing or otherwise obligate any Purchaser to forbear, waive, consent or
execute similar amendments under the same or similar circumstances in the
future, or (iii) to amend, prejudice, relinquish or impair any right of the
Purchasers to receive any indemnity or similar payment from any Person or entity
as a result of any matter arising from or relating to this Amendment.
 
(d)           In consideration of, among other things, the amendments, waivers
and consents provided for herein, and any other financial accommodations which
the Purchasers elect to extend to the Company, the Company, on its own behalf
and on behalf of each Credit Party, forever waives, releases and discharges any
and all claims (including, without limitation, cross-claims, counterclaims,
rights of setoff and recoupment), causes of action, demands, suits, costs,
expenses and damages that they now have, of whatsoever nature and kind, whether
known or unknown, whether arising at law or in equity, against the Collateral
Agent and any Purchaser (in their respective capacities as such) and any of
their respective subsidiaries and affiliates, and each of their respective
successors, assigns, officers, directors, employees, agents, attorneys and other
representatives, based in whole or in part on facts, whether or not known,
existing on or prior to the date of this Amendment.  The provisions of this
Section 4.1(d) shall survive the termination of the Amended Note Purchase
Agreement and payment in full of the Obligations.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Each Tranche B Purchaser reaffirms the terms and conditions of the
Debt Subordination Agreement and Section 9.8 of the Note Purchase Agreement and
agrees that neither such ratification and reaffirmation, nor any Person’s
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from any Tranche B Purchaser with respect to
any subsequent modifications, consent or waiver with respect to the Note
Purchase Agreement or other Financing Documents.  Each Tranche B Purchaser
acknowledges and agrees that the Debt Subordination Agreement shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
 
4.2         Counterparts and Signatures by Fax.  This Amendment may be executed
in any number of counterparts, each such counterpart constituting an original
but all together one and the same instrument.  Any party delivering an executed
counterpart of this Amendment by fax or electronic mail shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Amendment.
 
4.3         Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any court of competent
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not be affected or impaired thereby.
 
4.4         Financing Document.  This Amendment shall constitute a Financing
Document.
 
4.5         GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW
PRINCIPLES OF THE LAW THEREOF.
 


 
[Signature Pages Follow]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

  COMPANY          
INTERNATIONAL TEXTILE GROUP, INC.
                 
 
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer          

 
 
Signature Page to Amendment No. 7 to Note Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
PURCHASERS:
         
CCP F, L.P.
         
By: Clearlake Capital Partners, LLC, its general partner
        By: CCG Operations, LLC, its managing member        
 
By:
/s/ Jose Feliciano     Name: Jose Feliciano     Title: Manager          

 
 
Signature Page to Amendment No. 7 to Note Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
WLR RECOVERY FUND IV, L.P.
          By: 
WLR Recovery Associates IV, LLC, its General Partner
       
 
By:
/s/ David L. Wax     Name: David L. Wax     Title: Principal Member  

 
 

 
WLR RECOVERY FUND III, L.P.
          By:
WLR Recovery Associates III, LLC, its General Partner
       
 
By:
/s/ David L. Wax     Name: David L. Wax     Title: Principal Member  


 

 
WLR RECOVERY FUND ESC, L.P.
          By: 
INVESCO WLR IV Associates, LLC, its General Partner
       
 
By:
/s/ David L. Wax     Name: David L. Wax     Title: Principal Member  

 
 
 
 
Signature Page to Amendment No. 7 to Note Purchase Agreement